Citation Nr: 1530953	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for left distal fibula fracture status post surgery, effective October 1, 2007, to include whether the reduction to a 20 percent rating was proper.

2.  Entitlement to an increased rating for loss of use of left foot (previously rated as left distal fracture, left midshaft tibia fracture with deformity, and left foot degenerative changes of first metatarsophalangeal), currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for left ulnar nerve damage with painful elbow extension, status post fracture of left medial epicondyle, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1978.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2007, July 2007, September 2007, February 2011, March 2011, February 2012, May 2012, and September 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran perfected a timely appeal of these issues.

In his October 2008 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In subsequent September 2011 and March 2012 letters, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

Following the most recent readjudication of these claims in the March 2011 and September 2014 Supplemental Statements of the Case (SSOCs), additional pertinent medical and lay evidence was added to the record.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in May 2015.  38 C.F.R. §§ 20.800, 20.1304 (2014).

In a May 2015 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Veteran was unemployable due to the service-connected disabilities currently on appeal.  The record also reflects that the Veteran is currently unemployed and applied for disability benefits from the Social Security Administration (SSA) due to his service-connected disabilities.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the service-connected disabilities on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is not currently service-connected for any disabilities except for those currently on appeal.  As discussed below, the Board is remanding the TDIU issue, but adjudicating one of the increased rating claims.  This bifurcation is in accordance with the VA Office of General Counsel Prec. Op. No. 6-96.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for Parkinson's disease has been raised by the record in a May 2015 statement by the Veteran's representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for left ulnar nerve damage with painful elbow extension, status post fracture of left medial epicondyle, currently evaluated as 20 percent disabling, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The March 2011 rating decision restored the Veteran to his original 60 percent total disability rating during the time period on appeal; thus, the reduction claim was rendered moot.

2.  The Veteran is not entitled to a higher disability rating for his service-connected loss of use of the left foot because his rating cannot exceed the amount a veteran would receive if his or her left lower extremity was amputated below the knee at a level that would allow the use of a prosthesis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to restoration of a 30 percent rating for left distal fibula fracture status post surgery, effective October 1, 2007, to include whether the reduction to a 20 percent rating was proper, is moot in light of the restoration of his original 60 percent total disability rating for that time period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.13 (2014).

2.  The criteria for a disability rating in excess of 40 percent for the loss of use of the left foot are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.68, 4.71a, Diagnostic Codes (DCs) 5167, 5262, 5270, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

In this case, the Board finds that no further action is necessary pursuant to the VCAA.  As described below, the facts in this case are not in dispute and the Veteran's claims must be dismissed or denied as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  

II.  Reduction Claim

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the VA Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 (2014) to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (2014) provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the veteran's ability to function under the ordinary conditions of life and work.

When the evidence indicates that a disability has stabilized to the point that a particular rating has continued for a long period of time (five years or more), and an examination indicates improvement in the disability, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  In arriving at a determination that there is material improvement in a physical or mental disability, the rating agency must consider whether the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

In the instant case, a March 2007 rating decision proposed to reduce the disability rating for the service-connected left distal fibula fracture from 30 percent to 20 percent, effective October 1, 2007.  The Veteran was informed of this decision in a letter dated in April 2007 and provided the requisite procedural notice.  38 C.F.R. 
§ 3.105(e) (2014).  A July 2007 rating decision reduced the Veteran's left distal fibula fracture, status post surgery, from 30 percent to 20 percent, effective October 1, 2007.  Prior to the reduction, the Veteran's total disability rating was 60 percent.  Following the reduction, the Veteran's total disability rating was 50 percent.  The Veteran perfected an appeal regarding the propriety of this reduction.  

A subsequent March 2011 rating decision found clear and unmistakable errors in the prior rating decisions, to include the March 2007 rating decision, that had assigned separate disability ratings for the fracture of the left distal fibula based on limited motion of the left ankle.  Accordingly, the RO combined the Veteran's service-connected disability ratings into one disability - left distal fibula fracture with fracture of left mid-shaft left tibia with deformity.  This allowed the Veteran to avoid violating the amputation rule.  The adjustment of the Veteran's service-connected disability returned the Veteran to a total disability rating of 60 percent from June 1, 2007, prior to the effective date of the reduction (October 1, 2007).  Accordingly, the appealed July 2007 reduction was rendered moot, as the Veteran was restored to his original total disability rating.  

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Here, the Veteran was originally in receipt of a 60 percent total disability rating during this time period and has been restored to this 60 percent total disability rating during this time period; thus, the reduction has been restored.  

In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized.  As such, his claim for restoration is rendered moot and is therefore dismissed. 

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of March 1979 granted service connection for the Veteran's left ankle and left tibia.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 40 percent evaluation for his loss of use of left foot (previously rated as left distal fracture, left midshaft tibia fracture with deformity, and left foot degenerative changes of first metatarsophalangeal) under 38 C.F.R. § 4.71a, DCs 5167, 5262, 5270, and 5284.  

In this regard, it is important for the Veteran to understand that the "amputation rule" states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 40 percent disability rating is assigned if there is amputation of the foot.  38 C.F.R. § 4.71a, DC 5167.  Thus, the Veteran's service-connected disability rating for his loss of use of the left foot (i.e., a disability below the knee) cannot exceed the 40 percent evaluation currently provided by 38 C.F.R. 
§ 4.71a.  Thus, considering the amputation rule, a 40 percent disability rating is the maximum assignable disability rating for the service-connected loss of use of the left foot.  

Regarding an extraschedular rating, just like a higher schedular rating, an extraschedular rating would also be inapplicable in this case, as it would mandate the assignment of a rating in excess of what would be assigned for someone whose foot was amputated.  38 C.F.R. § 4.68 explicitly states that the combined rating shall not exceed the amount for amputation of a limb at the level of the disability; it does not state that the combined schedular rating should not exceed the amount for amputation of a limb at the level of the disability.  As such, the language is clear that once the amputation rating threshold is reached, no higher rating, whether schedular or extraschedular, may be assigned.

Accordingly, as a matter of law, a disability rating in excess of 40 percent is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to restoration of a 30 percent rating for left distal fibula fracture status post surgery, effective October 1, 2007, to include whether the reduction to a 20 percent rating, is moot and is dismissed.

The claim of entitlement to an increased rating for loss of use of left foot (previously rated as left distal fracture, left midshaft tibia fracture with deformity, and left foot degenerative changes of first metatarsophalangeal, currently evaluated as 40 percent disabling, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Regarding the ulnar nerve claim, the Board notes that the Veteran has a claim of entitlement to service connection for carpel tunnel syndrome of the left wrist, to include as secondary to the service-connected left ulnar nerve damage with painful elbow extension, status post fracture of left medial epicondyle, currently pending at the RO.  See December 2014 deferred rating decision.  Additionally, in a May 2015 IHP, the Veteran's representative raised the claim of entitlement to service connection for Parkinson's disease.  This claim is referred to the RO in this decision.  The representative argued that the Veteran's service-connected ulnar nerve was actually due to the Parkinson's disease and not the original in-service injury.  Thus, the representative asserted that the Veteran should be in receipt of a separate disability rating for his ulnar nerve and a separate disability rating for his fracture of the left wrist/hand.  In this regard, the Board notes that an August 2014 VA treatment record documents tremors in the left hand with a diagnosis of Parkinson's disease versus essential tremors.  An October 2014 VA treatment record diagnosed the Veteran with symptoms suggestive of "idiopathic Parkinson's disease and related disorders."  

To date, the Parkinson's and carpel tunnel syndrome claims have not been developed and adjudicated by the RO, to include a possible examination.  This development and adjudication of the service connection issues likely will affect adjudication of the ulnar nerve increased rating claim as the evidence may overlap and apply to all of the claims.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. 
§ 3.350(i) (2014); see Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Accordingly, the Board finds that the increased rating claim is intertwined with the service connection claims, and adjudication of the service connection claims must be undertaken before the increased rating claim can be decided on the merits.

Regarding the TDIU claim, a remand is required in order to afford the Veteran a VA medical opinion to determine the functional impact of his service-connected disabilities on his ability to work.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities.  Specifically, in a February 2011 statement, the Veteran indicated that he was told by his doctor that he needed to quit his job as a mail carrier for the United States Postal Service (USPS).  In a January 2011 statement, the Veteran's USPS supervisor stated that the Veteran was struggling to complete his duties and his performance had declined due to the walking and standing required for his position.  A VA medical opinion regarding the functional impairment caused by his service-connected disabilities and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

Finally, upon remand, the most recent VA treatment records should be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Complete any necessary development and adjudicate the pending claims of entitlement to service connection for Parkinson's disease and entitlement to service connection for carpel tunnel syndrome of the left wrist, to include as secondary to the service-connected left ulnar nerve damage with painful elbow extension, status post fracture of left medial epicondyle.  

2.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center (VAMC) in Portland, Oregon, dated since August 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, obtain a VA medical opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  

A complete rationale for all conclusions should be provided.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


